GLD-119                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 12-3766
                                      ____________

                          SHANE CHRISTOPHER BUCZEK,
                                                 Appellant

                                            v.

                         R. WERLINGER; T. MONTGOMERY
                        __________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civ. No. 3-12-cv-00112)
                             District Judge: Kim R. Gibson
                      __________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 7, 2013

            Before: FUENTES, FISHER and GREENBERG, Circuit Judges

                           (Opinion filed: February 13, 2013)
                                    ____________

                                        OPINION
                                      ____________

PER CURIAM

       Appellant Shane C. Buczek, formerly a federal prisoner, appeals an order of the

District Court denying his petition for writ of habeas corpus. For the following reasons,

we will dismiss the appeal as moot.
       Buczek was serving a term of imprisonment of 33 months imposed on

November 5, 2010, by the United States District Court for the Western District of New

York when, on July 29, 2011, a Bureau of Prisons staff member received information

from the U.S. Marshal service that Buczek had attempted to extort or blackmail his

sentencing judge. Specifically, Buczek sent a Form 1099-A, Acquisition of

Abandonment of Secured Property, to the Internal Revenue Service, listing the

sentencing judge as a debtor and Buczek as the lender. In using the Form 1099-A,

Buczek was attempting to set-off the restitution order imposed as part of his sentence (of

$8,882.39) under a theory of redemption, but the use of Form 1099-A under these

circumstances is regarded by the IRS as frivolous. Buczek was adjudicated guilty

following a disciplinary hearing of violating Offense Code 299, most like 217; that is,

conduct disruptive to security or orderly running of a BOP facility, most like attempting

to give money to or receive money from any person for the purpose of introducing

contraband, or for any other illegal or prohibited act. See 28 C.F.R. § 541.3, Table 1.

The Disciplinary Hearing Officer imposed a sanction of disallowance of 27 days of Good

Conduct Time, among other sanctions not relevant here. Buczek appealed through

administrative channels but the sanction was upheld on the grounds that he had

improperly attempted to use his criminal case to place a financial liability on the

sentencing judge and to have the United States Treasury pay his restitution.

       On June 6, 2012, Buczek filed a petition for writ of habeas corpus, 28 U.S.C.

§ 2241, in the United States District Court for the Western District of Pennsylvania,

                                             2
seeking restoration of his Good Conduct Time.1 The Magistrate Judge filed a Report and

Recommendation, in which he determined that Buczek’s due process rights had not been

violated, and he recommended that the habeas corpus petition be denied. After Buczek

filed meritless objections, the District Court, in an order entered on July 20, 2012,

adopted the Report and Recommendation and denied the habeas corpus petition.

Thereafter, the District Court denied Buczek’s motion for reconsideration in an order

entered on September 7, 2012.

       Buczek appeals. We have jurisdiction under 28 U.S.C. § 1291; United States v.

Cepero, 224 F.3d 256, 264-65 (3d Cir.2000) (certificate of appealability not required to

appeal from denial of section 2241 petition). Our Clerk granted Buczek leave to appeal

in forma pauperis and advised him that the appeal was subject to summary dismissal

under 28 U.S.C. § 1915(e)(2)(B) or summary affirmance under Third Cir. LAR 27.4 and

I.O.P. 10.6. The parties were invited to submit argument in writing. Buczek has

submitted a response in support of his appeal, and the federal appellees have moved for

dismissal of the appeal on the ground that it is now moot.

       We will dismiss the appeal as moot. Insofar as Buczek was in BOP custody when

he filed his habeas corpus petition under 28 U.S.C. § 2241, he satisfied the “in custody”

jurisdictional requirement, Carafas v. LaVallee, 391 U.S. 234, 238 (1968). However, in


       1
         A challenge to the Bureau of Prison’s execution of a sentence is properly brought
under 28 U.S.C. § 2241. Woodall v. Federal Bureau of Prisons, 432 F.3d at 235, 241-43
(3d Cir. 2005); Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001).


                                              3
their summary action motion/response, the federal appellees have established that Buczek

was released from custody on December 6, 2012, to serve his term of supervised release.

Buczek sought in his habeas corpus petition only to have his Good Conduct Time

restored. This is all the relief he requested. The federal courts may adjudicate “only

actual, ongoing cases or controversies.” Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir.

2009) (quoting Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990)). This “case

or controversy” requirement continues at the appellate stage and requires that a party like

Buczek have a personal stake in the outcome. See id. That personal stake in the

restoration of his Good Conduct Time is now absent from his case because of his release

from prison. We are unable to fashion any form of meaningful relief and thus, whether or

not his due process rights were violated (and we do not suggest that they were), the

appeal is moot. See Artway v. Att’y Gen. of New Jersey, 81 F.3d 1235, 1246 (3d Cir.

1996).

         For the foregoing reasons, we will dismiss the appeal as moot. The appellees’

motions for summary action and for a stay of the briefing schedule are denied as moot.




                                             4